Title: To George Washington from Henry Hill, 9 September 1786
From: Hill, Henry
To: Washington, George



Dear Sir
Philad[elphi]a 9th Sepr 1786

Being much in the Country with Mrs Hill who is yet almost confin’d by indisposition, my acknowlegements of your favor of the 3d past will come later than could happen through want of Attention—This I am certain will appear on all occasions where my respect can avail you any thing.
No payment could be more acceptable than your Bill which I remitted by the last packet on the 6th instt tho’ I had a good mind to convert it into Cash & therewith build part of the walls of my new house in town, that if possible your Claims to the best reception in it might be strengthened, but they appear’d already quite sufficient.
I must leave my Madeira friends to account for the difference of price in the two wines you imported, and shall only observe that age however essential to the perfection of an original good growth, exposes a mean one, as appeard by some wine we lately tasted here that came by China & shipd I believe for the best by the house you allude to.

You will find no small difference in comparing the two qualities or I shall have greatly err’d in my Expectations—& if so I request you will candidly undeceive me. With the most Affectionate respect to you & Mrs Washington I am Sir Your obedt humb. Servt

Henry Hill

